Citation Nr: 0908863	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-18 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disorder, status post arthroscopic lateral 
meniscectomy and loose body removal.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee degenerative arthritis with pain on motion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to 
October 1985.

These matters before the Board of Veterans' Appeals (Board) 
arise from a December 2006 rating decision in which the RO 
continued a 10 percent rating for right knee status post 
arthroscopic lateral meniscectomy and loose body removal.  
Subsequently, in a May 2007 Decision Review Officer decision, 
the Veteran was granted a separate 10 percent rating for 
right knee degenerative arthritis with pain on motion; this 
grant stems from the appeal, and the initial rating is 
accordingly before the Board as well.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  In November 2008, the Veteran and 
his father testified at a Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

Initially, the Board notes that during the November 2008 
hearing, the Veteran testified that his right knee 
disabilities had worsened since his last VA examination in 
August 2006, to include new complaints of instability and 
locking.  Therefore, the Veteran should be afforded a further 
VA orthopedic examination addressing all symptoms associated 
with his service-connected right knee disabilities.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the Veteran with a thorough and 
contemporaneous medical examination).

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  During the hearing, 
the Veteran testified to receiving treatment for his right 
knee disabilities at the VA medical center (VAMC) in Detroit, 
Michigan, since 2006; however, there are no records from this 
VA facility associated with the claims file.  These records 
must be obtained, pursuant to 38 C.F.R. § 3.159(c)(2) (2008) 
and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board is also aware of the recent decision of Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  In cases of a 
claimed increase in an existing rating, 38 U.S.C.A. § 5103(a) 
requires that VA notify a claimant that, to substantiate a 
claim, the claimant must either provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in the severity of the disability and the effect 
that the worsening has on the claimant's employment and daily 
life.  Also, if the particular diagnostic code under which 
the claimant is currently rated authorizes higher disability 
ratings based on specific criteria beyond the noticeable 
effect of the worsening of the disability and its effect upon 
the claimant's employment and daily life, VA must provide, at 
least, general notice of the information and evidence 
necessary to establish these more specific criteria.  The 
June 2006 notice letter is not fully in compliance with these 
requirements, and a more comprehensive letter is thus 
warranted.  See 38 C.F.R. § 19.9 (2008).

Accordingly, this appeal is REMANDED to the RO, via the AMC, 
for the following actions: 

1.  The RO should furnish to the Veteran 
and his representative a notice letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to obtain additional 
relevant evidence.  Pursuant to Vazquez-
Flores, supra, this notification should 
include (1) a list of the types of 
evidence that may support the appeal 
(i.e., lay, medical, and specific types 
of laboratory evidence such as 
radiological studies), (2) a restatement 
of the importance of evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on the 
claimant's employment and daily life, and 
(3) all applicable diagnostic criteria, 
including 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256 through 5261 (2008).

2.  The RO should next obtain from the 
Detroit VAMC all outstanding records of 
evaluation and/or treatment for the right 
knee, from January 2006 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c)(2) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   

3.  If additional signed release forms 
are received from the Veteran, the RO 
should attempt to obtain any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159(c)(1).  All evidence received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  Then, following notification of the 
date and location of the examination and 
the provisions of 38 C.F.R. § 3.655 
(2008), the Veteran should be afforded a 
VA orthopedic examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected right knee disorders.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and the 
findings from range of motion studies 
should be accompanied by a description of 
the severity of any painful motion, 
functional loss due to pain, additional 
disability during flare-ups, weakness, 
and excess fatigability.  If possible, 
the examiner should articulate the extent 
of such symptoms in terms of additional 
loss of motion.  The examiner should also 
provide a description of the extent of 
instability of the right knee.  Finally, 
the examiner should indicate the extent 
to which the right knee disorders affect 
the Veteran's occupational functioning.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  In this 
readjudication, consideration should be 
given not only to the diagnostic criteria 
for knee disorders but also 38 C.F.R. 
§§ 3.321(b)(1), 4.40, and 4.45 (2008); 
and VAOPGCPREC 9-2004 (concerning 
separate evaluations for flexion and 
extension).  The question of whether 
"staged" ratings are warranted should 
also be addressed, pursuant to Hart v. 
Mansfield, 21 Vet. App. 505 (2007) and 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the determination of either 
claim remains less than fully favorable 
to the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

